Shaw, C. J.
The only question in this case, upon excep tians to the court of common pleas, is, whether Asa Johnson, the son of the defendant, and offered by him as a witness, was competent. The action was for money had and received. The plaintiff did not examine the witness on the voir dire, but undertook to prove his interest by testimony. In such case, the burden of proof is on the party excepting, to prove all the facts necessary to establish such an interest as to render the witness, incompetent.
*65The fact proved by the testimony is, that in 1835, after the supposed debt, for which this action is brought, had accrued, the defendant admitted that he had conveyed all his property to his son Asa, to support him for life. The plaintiff contended that this was prima facie evidence that the estate was conveyed m fraud of creditors ; that in case the plaintiff should recover judgment, he might levy the execution on the property so conveyed ; and therefore the witness had an interest to prevent the plaintiff from recovering a judgment.
But we think the evidence fails in establishing such a case. In order to set aside a conveyance as fraudulent against creditors, it must be proved, not only that the grantor had a fraudulent intent to defeat creditors, but that the grantee participated in, or had knowledge of such intent. Bridge v. Eggleston, 14 Mass. 250. Here, it does not appear, that at the time of the conveyance, the witness knew that his father owed any thing, or had any fraudulent intent in making the conveyance, or participated in any such design or purpose, if the father had any.
But further; it does not appear that any of this property remained, or could in any manner be reached by any execution which the plaintiff might obtain on his judgment. On both of these grounds, the court are of opinion, that the witness was not shown to be incompetent, and that the decision of the court of common pleas was right.

Exceptions overruled